DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Claim Objections

Claim 10 is objected to because of the following informalities:  the claim depends on itself.  Appropriate correction is required.
	Claim 16 is objected to because of the following informalities:  the claim depends on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Heikkila et al. (Heikkila) (US 2017/0064515 A1).
As per claim 1: Heikkila discloses a method for determining a location of a mobile device (see title and abstract), the method comprising:
collecting image data captured by a camera on the mobile device (see par. 0091, 0109, 0164; fig. 4, step 44) (the environmental data could have been collected by the  camera);
analyzing the image data to predict an accuracy of each of a plurality of
localization models in determining the location of the mobile device (see par. 0125) (note motion models which are used as localization models); 
selecting a localization model from the plurality of localization models based on the predicted accuracies (see par. 0119) (note most likely model is determined; and most likely location estimate);
providing the image data as input to the selected localization model (see par. 0119), the selected localization model outputting a candidate location (see par. 0111); and
determining the location of the mobile device based on the candidate location (see par. 0111, 0122; fig. 4, step 46).
As per claim 11: the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a computer-readable medium comprising instructions required to execute the steps of claim 1 as indicated in fig. 4.  Thus, the computer-readable medium is considered within the applied prior art. Therefore, claim 11 has been rejected on the same ground as claim 1.
As per claim 20: Heikkila discloses a device (see fig. 1, device 16), comprising:
 	a camera configured to capture image data (see par. 0091);
a data store storing a plurality of localization models (see fig. 4, step 44 A);
a localization sub-system (see fig. 4, steps 44-45 can e considered as localization sub-system/s). The rest of the features of claim 20 are similar to the features of claim 1. Furthermore, claim 20 is directed to a device required to perform the steps of claim 1 which is disclosed by the prior art applied to the same. Therefore, claim 20 has been rejected o the same ground as claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila  in view of Edge (US 2016/0029224 A1).
As per claim 2: Heikkila is silent about a method of claim 1, wherein analyzing the image data comprises:
 applying a pre-configured decision tree to the image data. However, in the same field of endeavor, Edge teaches --- In some embodiments, the learning machine may be implemented using support vector machines, decision trees techniques, regression techniques (see pa. 0117). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Heikkila with that of Edge for the advantage of deriving best-fit curves/images (see par. 0117).
As per claim 12: the feature of claim 12 is similar to the feature of 2. Hence, claim 12 has been rejected on the same ground and motivation as claim 2.
As per claim 4: with regard to claim  4, Heikkila is silent about a method of claim 1, wherein analyzing the image data comprises:
determining an illumination level of the image data. However, in the same field of endeavor Edge teaches --- Ambient illumination data (e.g. illumination level, color range, data related to non-visible illumination such as UV and/or infrared spectrum etc.) obtained, for example, from an optical sensor, such as charge-coupled camera coupled to the mobile device (see par. 0077). When the references are combined as shown above, the modified system will be able to predicting the accuracy of each the plurality of localization models using the illumination level. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Heikkila with that of Edge for the advantage of --- Determine/infer being outside when ambient illumination level is very high in the day time and very low at night (see par. 0100).
As per claim 14: the feature of claim 14 is similar to the feature of 4. Hence, claim 14 has been rejected on the same ground and motivation as claim 4.
As per claim 5: the features of claim 5 are similar to the features of claim 1, except 
determining whether the image data represents an indoor or outdoor environment, which is provided by Edge as --- Environmental information can include knowing which locations are indoors or outdoors and knowing the type of environment associated with an indoor or outdoor location (e.g., knowing whether an indoor location corresponds to an airport, shopping mall, home, school, college, office, hospital, library etc.) (see par. 0062). When the references are combined as shown above the modified system will be able to -- predicting the accuracy of each the 
As per claim 15: the feature of claim 15 is similar to the feature of 5. Hence, claim 15 has been rejected on the same ground and motivation as claim 5.
 Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila in view of Huang et al. (WO 2019109268 A1).
As per claim 3: Heikkila discloses  is silent ab-- predicted accuracies of the plurality of localization models, as discussed in the rejection of claim 1 above. But, Heikkila  is silent about applying a reinforcement learning model to the image data, the reinforcement learning model using an expected reward. However, in the same field of endeavor, Huang teaches --- method for automatically cropping pictures based on reinforcement learning, the quality score of the pictures before and after the cropping is obtained by the sorting model, and the reward function is set as the benchmark, and the reinforcement learning model is trained according to the reward function (see paragraph 2 and detailed ways 2nd paragraph). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, 
To modify the teaching of Heikkila with that of Huang for an advantage of ultimate quality in cropping result (see 2nd paragraph under the sub title, “Detailed Ways”).
As per claim 13: the feature of claim 13 is similar to the feature of claim 3 and sis rejected on the same ground and motivation as claim 3.
.
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over the reference applied to claim 1 above and further in view of Jeong et al. (US 2017/0171718 A1).
As per claim 10: the reference applied to claim 1 above is silent about a of claim 10, comprising --- determining an average location of the candidate location and the one or more additional candidate locations. However, in the same field of endeavor, Jeong teaches --- The mean value μ.sub.j of the distance values is a value obtained by averaging a sum of a distance value between the sample location P.sub.j and a first candidate location p*.sub.i and a distance value between each of a plurality of adjacent sample locations for the sample location P.sub.j and the first candidate location p*.sub.i. (see par. 0066). Therefore, it would have been obvious for one of  ordinary skill in the rt, before the effective filing date of the claimed invention, to modify the reference applied to claim 1 above with that of Jeong for an obvious advantage of improving the estimate of a location.

Allowable Subject Matter

Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/12/2022